NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       NOV 29 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ODILIA ALVAREZ-CORRAL,                          No.    14-72299

                Petitioner,                     Agency No. A077-442-862

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Secretary of Homeland Security

                          Submitted November 15, 2017**
                             San Francisco, California

Before: GOULD and MURGUIA, Circuit Judges, and GRITZNER,*** District
Judge.

      Odilia Alvarez-Corral, a native and citizen of Mexico, petitions for review of

an expedited removal order reinstated by the Secretary of Homeland Security and


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable James E. Gritzner, United States District Judge for the
Southern District of Iowa, sitting by designation.
an immigration judge’s subsequent determination that Alvarez-Corral did not have

a reasonable fear of persecution or torture in Mexico. Our jurisdiction is governed

by 8 U.S.C. § 1252. We dismiss in part and deny in part the petition for review.

      We do not have jurisdiction to consider Alvarez-Corral’s collateral attack on

her underlying expedited removal order. See Garcia de Rincon v. Dep’t of

Homeland Sec., 539 F.3d 1133, 1139 (9th Cir. 2008).

      The immigration judge’s decision is sufficiently detailed to satisfy the

requirements of due process. See Lopez v. Ashcroft, 366 F.3d 799, 807 n.6 (9th

Cir. 2004).

      The immigration judge’s reasonable fear determination is supported by

substantial evidence. See Andrade-Garcia v. Lynch, 828 F.3d 829, 831 (9th Cir.

2016). Alvarez-Corral denied suffering past persecution or torture in Mexico.

Alvarez-Corral speculated that her ex-boyfriend might harm her if she returned to

Mexico, yet she identified no specific threats and admitted to having no recent

contact with him. Also, Alvarez-Corral mentioned only hearing stories of the

Mexican government and police’s ineffectiveness, but she has no individualized

reason to think that it would acquiesce in her being harmed. We conclude that this

evidence would not compel any reasonable adjudicator to conclude that Alvarez-

Corral had a reasonable fear of persecution or torture. See id. at 833.

      DISMISSED in part; DENIED in part.


                                          2